PER CURIAM.
We have read the briefs and record and heard oral argument in the instant cause. The appellant has failed to demonstrate reversible error. The following cases have held, implicitly or explicitly, that interest and attorneys’ fees will not be awarded where there is no necessity to institute suit to confirm or collect an arbitration award under an uninsured motorist provision in an automobile liability policy. There was also no denial of coverage in the instant case. United Services Automobile Association v. Cotter, Fla.App.1970, 241 So.2d 733; Bankers & Shippers Insurance Company v. Gonzalez, Fla.App. 1970, 234 So.2d 693; Rutkin v. State Farm Mutual Automobile Insurance Company, Fla.App. 1967, 195 So.2d 221, approved in State Farm Mutual Automobile Insurance Company v. Rutkin, Fla.1967, 199 So.2d 705.
Therefore, the final judgment is affirmed.
Affirmed.